DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the communications filed on 5/29/2019. The Examiner notes claims 21-40 are currently pending and have been examined; claims 1-20 were canceled without prejudice, claims 21-40 have been added. Please see the Response to Amendments and Response to Arguments sections below for more details.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 28
The claim states "a second battery pack."  It is unclear if this is intended to be a different battery or the same battery as stated in claim 26 which claim 28 depends from. For examining purposes, the limitation will be interpreted as removed from claim 28.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 29-33, 35-36, & 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abramson et al. (US 20100332067 A1) in view of Zeiler et al. (US 7979954 B2) further in view of Moore et al. (US 20040103493, hereinafter Abramson, Zeiler, and Moore, respectively.
Regarding claims 29 (New) 
Abramson discloses a self-propelled, dust-collecting robot [20], comprising: a housing [Fig 1 & 5A; ¶49 & ¶52 the housing comprises 22 & 50] having an interior [Fig 4-5A; ¶49; 22 is has an interior housing various components of 20], a bottom wall [52], and a front wall portion [104] spaced from a rear wall portion [101] in a first direction [Fig 1-3A & 5A; 75]; a first drive wheel [72]; a second drive wheel [Fig 2-3A; The other 72 from the first] spaced from the first drive wheel in a second direction perpendicular to the first direction [Fig 3A; both 72 are spaced apart from each other in a second direction perpendicular to 75], the first drive wheel and the second drive wheel being supported by the housing [Fig 3A; ¶52] and being rotatable around a drive wheel axis of rotation [Fig 3A; both 72 are rotatable around the same drive wheel axis of rotation]; a dust-collecting opening [140] extending through the bottom wall [Fig 5A] between the axis of rotation and the front wall portion [Fig 3A]; a vacuum unit [¶59; 130] having a dust-collection motor [160 & 158 form a dust-collection motor] in the interior connected to the dust-collecting opening [Fig 5A; ¶59-¶60; 158 is connected to 140 via the air flow path] and configured to draw dust into the dust-collecting opening [¶60]; a first castor [74]…disposed between the drive wheel axis of rotation and the rear wall portion [Fig 3A], each of the first…castors respectively including a castor wheel [Fig 16; 74 is a wheel made of 400a & 400b] rotatable about an axle axis of an axle [Fig 16; 74 is rotatable about 410] and a support shaft [414] attached to the housing [Fig 3A & 16] and defining a pivot axis substantially perpendicular to the axle axis [Fig 16; the axis of 414 is a pivot axis substantially perpendicular to 410's axis], each of the castor wheels being pivotable about the respective pivot axis [Fig 3A & 16; 74 ]; a first…battery pack [86] and a second…battery pack [Fig 4 & 23; ¶54; the second battery (another 86) is within 85] respectively mounted to the housing at locations between the axis of rotation and the rear wall portion [Fig 1-2 & 4-5A; 86 is mounted beside 148 which is between the axis of rotation of the drive wheels and the rear wall],…
Abramson does not teach a second caster; or wherein at least a portion of the first castor is located directly beneath the first power tool battery pack and at least a portion of the second castor is located directly beneath the second power tool battery pack.
Abramson may not explicitly disclose power tool battery packs. ¶54 states that the battery packs are rechargeable and can be similar to what is described in the paragraph. They batteries could be power tool battery packs.
However Zeiler teaches a power tool battery packs [14] used with a vacuum [Fig 2; Col2:Line25-32].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery packs as disclosed by Abramson to be power tool battery packs as disclosed by Zeiler. One of ordinary skill in the art would have been motivated to make this modification to enable the vacuum to be powered by the battery packs or to charge the power tool battery packs when the robot is plugged in an outlet via socket 27 of Abramson [Zeiler:  Col2:Line25-32].
Further Moore discloses a vacuum with multiple castors supporting multiple battery packs. Moore specifically teaches a second caster [Fig 12; there are multiple 54 supporting the vacuum]; and wherein at least a portion of the first castor is located directly beneath the first power tool battery pack and at least a portion of the second castor is located directly beneath the second power tool battery pack [Figure 1 of this office action & Fig 3A-3C, 9-10, & 12; Col4:Line65 – Col5:Line9; The figures, particularly Fig 12, show multiple castors on either side of the motor (60) which is where the batteries are located (Fig 3A-3C)].

    PNG
    media_image1.png
    609
    574
    media_image1.png
    Greyscale

Figure 1
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the castor as disclosed by Abramson as modified to have a first and a second castor which at least a portion of the first castor is located directly beneath the first power tool battery pack and at least a portion of the second castor is located directly beneath the second power tool battery pack as disclosed by Moore. One of ordinary skill in the art would have been motivated to make this modification to support the multiple battery packs which increase the operating time of the vacuum [Moore:  Col4:Line65 – Col5:Line9; the vacuum uses multiple battery packs to increase the operating time of the vacuum between charging].
Regarding claim 30 (New)
Abramson as modified teaches the self-propelled, dust-collecting robot according to claim 29, wherein the first battery pack and the second battery pack do not overlie the axis of rotation when the first and second drive wheels and the first and second castors support the robot on a support surface [Abramson:  Fig 3A & 4-5A; 86 does not overline the axis of rotation when the drive wheels and castors are on a support surface].
Regarding claim 31 (New)
Abramson as modified teaches the self-propelled, dust-collecting robot according to claim 30, wherein the first battery pack and the second battery pack are respectively mounted on first and second pairs of guide rails [Zeiler:  Fig 6-7; the power tool battery packs are mounted on 78] that extend on the housing in a third direction perpendicular to the first direction and to the second direction [Abramson:  Fig 4] such that the first and second battery packs sandwich…in the second direction and are removable from the guide rails in the third direction [Abramson:  Fig 4; 86 sandwiches 148 in the second direction].
Abramson as modified may not explicity teach the first and second battery packs sandwich the dust-collection motor.
However Moore further teaches the first and second battery packs [86] sandwich the dust-collection motor [Fig 3A-3C].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dust-collection motor as disclosed by Abramson as modified to switch the location of the dust collection chamber and the dust-collection motor such that the first and second battery packs sandwich the dust-collection motor as disclosed by Moore. One of ordinary skill in the art would have been motivated to make this modification to have the motor exhaust cool the batteries during operation [Moore:  Fig 3B-3C and Claim 1].
Regarding claim 32 (New)
Abramson as modified teaches the self-propelled, dust-collecting robot according to claim 31, wherein: the first battery pack includes a first side [Zeiler:  Fig 7; the side with 70 & 74 is the first side] and a second side opposite the first side [Zeiler:  Fig 7], the first side of the first battery pack includes an electrical connector [Zeiler:  Figure 2 of this office action & Fig 7] in contact with an electrical connector of the first battery pack mount [Zeiler:  Fig 6-8; Col10:Line18-28] and the second side of the first battery pack is radially spaced from the first side of the first battery pack and is located at a periphery of the main body part [Zeiler:  Fig 2; Col10:Line18-28; Zeiler fully incorporates Glasgow et al. (US 20030090234 A1) which has multiple battery mounts (70) radially spaced on the periphery of the main body part (Fig 1 & 4)].

    PNG
    media_image2.png
    371
    448
    media_image2.png
    Greyscale

Figure 2
Regarding claim 33 (New)
Abramson as modified teaches the self-propelled, dust-collecting robot according to claim 31, wherein the electrical connector lies between the first and second guide rails [Zeiler:  Figure 2 of this office action & Fig 6-7].
Regarding claim 35 (New)
Abramson as modified teaches the self-propelled, dust-collecting robot according to claim 33, but may not explicitly teach wherein the first and second battery pack packs are externally mounted. 
However Zeiler further teaches wherein the first and second battery pack packs are externally mounted [Fig 2; the two 14's shown are externally mounted].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery packs and the housing as disclosed by Abramson as modified to have the first and second battery pack packs are externally mounted as disclosed by Zeiler. One of ordinary skill in the art would have been motivated to make this modification to reduce the steps mount or detach a battery by not having to open/remove a cover to access the batteries [Zeiler:  Col2:Line38-42].
Regarding claim 36, 38-40 (New)
Claim(s) 36 & 38-40 recite(s) the same, similar, or partial limitations as those addressed above for claim(s) 23, 29, 31-33, & 35.  The differences are addressed below:  
Claim 36 corresponds to claims 29 & 35.
Claim 38 corresponds to claim 29.
Claim 39 corresponds to claim 31.
Claim 40 corresponds to claim 32-33
Claim(s) 36 & 38-40 is/are therefore rejected for the same reasons set forth above for claim(s) 23, 29, 31-33, & 35.

Claim(s) 21-28, 34, & 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abramson in view of Zeiler further in view of Moore further in view of GOTO (US 20110056177 A1), hereinafter Goto.
Regarding claim 34 (New)
Abramson as modified teaches the self-propelled, dust-collecting robot according to claim 33, wherein the first and second battery packs each include a case part [Zeiler:  Fig 7; Col10:Line29-42; Zeiler fully incorporates Zick et al. (US 20030117107 A1), hereinafter Zick, with the battery structure with a case (80)], at least one battery cell [Zeiler/Zick:  ¶59 of Zick; the battery case includes at least one battery cell] in the case, a control circuit board having a controller mounted in the case, and a discharge terminal [Zeiler/Zick:  Fig 5 of Zick; ¶59 of Zick; 84].
Abramson as modified may not explicitly teach a control circuit board having a controller mounted in the case.
However Goto teaches a power tool battery pack with a control circuit board having a controller mounted in the case [Fig 2; ¶64; 100 includes 106 which connects to a controller housed in the case].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the battery as disclosed by Zeiler with the battery as disclosed by Goto as a simple substitution of an equivalent element to produce predictable result of having a battery with a controller to manage the thermistor and voltage output and communicate their outputs to the electrical circuit of the tool or electrical item the battery is connected to [Goto:  ¶64-¶65]. 
Regarding claims 21-22 (New)
Claim(s) 21-22 recite(s) the same or similar limitations as those addressed above for claim(s) 29, 31-32, & 34.  The differences are addressed below:  
Claims 21-22 only state a first battery pack.
Claim(s) 21-22 is/are therefore rejected for the same reasons set forth above for claim(s) 29, 31-32, & 34.
Regarding claim 23 (New)
Abramson as modified teaches the self-propelled dust-collecting robot according to claim 21, wherein: the main body part has a substantially cylindrical outer wall [Abramson:  Fig 1; the housing's outer wall is substantially cylindrical]; the first battery pack mount [Goto:  Fig 6; 60] includes a first electrical terminal [Goto:  66] and a second electrical terminal [Goto:  68] separated by a gap [Goto:  Fig 6; there is a gap between 66 & 68], and a radius of the cylindrical outer wall passes through the gap without intersecting the first or second electrical terminal [Zeiler/Glasgow arranges the battery pack mounts in Abramson radially around the center of the cylindrical outer wall and a radius can be drawn from the center to a center point on the gap taught by Goto thereby intersecting the gap but not intersecting the electrical terminals].
Regarding claim 24 (New)
Abramson as modified teaches the self-propelled dust-collecting robot according to claim 23, wherein: the first battery pack mount includes a first guide rail and a second guide rail [Goto:  82 is a pair of guide rails (i.e. a first and a second guide rail)], but Abramson as modified may not explicitly teach and the radius of the cylindrical outer wall passes between the first and second guide rails without intersecting the first or second guide rails.
However Zeiler further teaches and the radius of the cylindrical outer wall passes between the first and second guide rails without intersecting the first or second guide rails [Fig 2; Col2:Line38-42; the two 14's shown are externally mounted which as the battery packs are radially mounted then the radius of the cylindrical outer wall intersects the gap but not the electrical terminals].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery packs and the housing as disclosed by Abramson as modified to have the first and second battery pack packs are externally mounted as disclosed by Zeiler. One of ordinary skill in the art would have been motivated to make this modification to reduce the steps mount or detach a battery by not having to open/remove a cover to access the batteries [Zeiler:  Col2:Line38-42].
Regarding claim 25-28 (New)
Claim(s) 25-28 recite(s) the same, similar, or partial limitations as those addressed above for claim(s) 29, 33, & 35.  The differences are addressed below:  
Claim 25 corresponds to 33.
Claim 26 corresponds to 29.
Claim 27 corresponds to 35.
Claim 28 corresponds to 29.
Claim(s) 25-28 is/are therefore rejected for the same reasons set forth above for claim(s) 29, 33, & 35.
Regarding claim 37 (New)
Claim(s) 37 recite(s) the same, similar, or partial limitations as those addressed above for claim(s) 34.  Claim(s) 37 is/are therefore rejected for the same reasons set forth above for claim(s) 34.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608. The examiner can normally be reached Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723